                                                                                                                         E-FILED
                                                                                   Thursday, 11 October, 2018 02:03:31 PM
                                                                                              Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


STEPHEN COLEMAN,                                                         )
                                                                         )
              Plaintiff,                                                 )
                                                                         )
              v.                                                         )      17-CV-3234
                                                                         )
OFFICER RIKKI CASTLES, et al.,                                           )
                                                                         )
                                                                         )
              Defendants.                                                )


                                                          MERIT REVIEW OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

              Plaintiff proceeds pro se from his incarceration in the

Pinckneyville Correctional Center. His Complaint is before the Court

for a merit review pursuant to 28 U.S.C. § 1915A. This section

requires the Court to identify cognizable claims stated by the

Complaint or dismiss claims that are not cognizable.1 In reviewing

the complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor and taking Plaintiff’s

pro se status into account. Turley v. Rednour, 729 F.3d 645, 649


                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.”  28 
U.S.C. § 1915(g). 

                                                                 Page 1 of 9 
 
(7th Cir. 2013). However, conclusory statements and labels are

insufficient. Enough facts must be provided to "'state a claim for

relief that is plausible on its face.'" Alexander v. U.S., 721 F.3d

418, 422 (7th Cir. 2013)(quoted cite omitted).

     Plaintiff alleges that he was a passenger in a vehicle when

Springfield Police Officers Castles and Dowis, without probable

cause, stopped the vehicle, searched the car without the owner’s

consent, and searched Plaintiff without Plaintiff’s consent. Plaintiff

alleges that the search was conducted because Plaintiff is an

African American with a criminal history and the owner/driver was

a Caucasian woman. As a result of the searches, Plaintiff was

criminally charged and ultimately convicted of being an armed

habitual criminal, a sentence he is now serving in the Illinois

Department of Corrections. Illinois v. Coleman, 2015-CF-1036

(Sangamon County Circuit Court). The case is on appeal. No

charges were brought against the Caucasian owner of the vehicle.

     Plaintiff contends that Detectives Flynn and Dhabalt acted

unprofessionally by talking about the case to the public and by

harassing and tampering with witnesses. State’s Attorney John

Milhiser and his Assistants Dan Mosher and Jason Sweat allegedly

                                Page 2 of 9 
 
pursued the false charges against Plaintiff. Judge Madonia

allegedly denied Plaintiff’s motion to suppress and motion to quash

arrest, knowing that the ruling was contrary to law. Plaintiff also

sues Attorney Michael Costello and Public Defendant Michael

Harmon, apparently for unspecified failings which allegedly played a

part in Plaintiff’s conviction. Plaintiff asks for acquittal and for

Defendants to be fired.

     The bulk of Plaintiff’s allegations are challenges to the validity

of his conviction, challenges which must be pursued in Plaintiff’s

appeal of his criminal case, not in a separate civil rights action. See

Heck v. Humphrey, 512 U.S. 477 (1994)( )(“[A] district court must

dismiss a § 1983 action if a judgment in favor of the plaintiff in that

§ 1983 action would necessarily imply the invalidity of his criminal

conviction or sentence.”). Additionally, the prosecutors and Judge

Madonia are absolutely immune from a lawsuit for damages.

Forrester v. White, 484 U.S. 219, 229-30 (1988)(judges are immune

from suit for damages based on judicial acts); Imbler v. Pachtman,

424 U.S. 409, 431 (1976)("in initiating a prosecution and in

presenting the State's case, the prosecutor is immune from a civil

suit for damages under section 1983."). Damages would be the only

                                Page 3 of 9 
 
relief available in this action because this Court cannot intervene in

Plaintiff’s criminal proceedings or have the Defendants fired. See

Younger v. Harris, 401 U.S. 37 (1971)(federal courts must abstain

from taking jurisdiction over federal constitutional claims that may

interfere with ongoing state proceedings). Lastly, the attorneys who

represented Plaintiff in his criminal proceedings are not government

actors, and, therefore, their actions do not give rise to constitutional

claims. Polk County v. Dodson, 454 U.S. 312 (1981)(“a public

defender does not act under color of state law when performing a

lawyer’s traditional functions as counsel to a defendant in a

criminal proceeding”).

     The Court sees only one claim that might be viable—Plaintiff’s

Fourth Amendment claim against Officers Castles and Dowis about

the traffic stop, search, and seizure without probable cause.

However, this claim must be stayed until the resolution of the

appeal of Plaintiff’s criminal conviction. If the denial of Plaintiff’s

motion to suppress is upheld on appeal, then the issue of probable

cause likely cannot be relitigated in this action. See Simpson v.

Rowan, 125 Fed.Appx. 720 (7th Cir. 2005)(not published in Federal

Reporter)(state court’s denial of motion to suppress barred Plaintiff

                                 Page 4 of 9 
 
from relitigating the issue in an action under 42 U.S.C. § 1983

because Plaintiff had a full and fair opportunity to litigate the issue

in the criminal proceedings). On the other hand, if the denial of the

motion to suppress is reversed, then the Fourth Amendment claim

may arguably proceed in this action. Simpson v. Rowan, 73 F.3d

134, 137 (7th Cir. 1995) (Fourth Amendment § 1983 claim for

warrantless search and unlawful arrest should be stayed pending

resolution of criminal proceedings). Officers Castle and Dowis will

be served, and then this case will be stayed and administratively

closed until the resolution of Plaintiff’s criminal proceedings.

IT IS THEREFORE ORDERED:

      1)   Pursuant to its merit review of the Complaint under 28

U.S.C. § 1915A, the Court finds that Plaintiff states Fourth

Amendment claims against Defendants Castles and Dowis arising

from the traffic stop and subsequent search and seizure on or about

October 7, 2015. This case proceeds solely on the claims identified

in this paragraph. Any additional claims shall not be included in

the case, except at the Court’s discretion on motion by a party for

good cause shown or pursuant to Federal Rule of Civil Procedure

15.
                                Page 5 of 9 
 
     2)    The remainder of Plaintiff’s claims are dismissed for the

reasons stated above.

     3)    This case is now in the process of service. Plaintiff is

advised to wait until counsel has appeared for Defendants before

filing any motions, in order to give Defendants notice and an

opportunity to respond to those motions. Motions filed before

Defendants' counsel has filed an appearance will generally be

denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless otherwise directed by the Court.

     4)    The Court will attempt service on Defendants by mailing

each Defendant a waiver of service. Defendants have 60 days from

the date the waiver is sent to file an Answer. If Defendants have not

filed Answers or appeared through counsel within 90 days of the

entry of this order, Plaintiff may file a motion requesting the status

of service. After Defendants have been served, the Court will enter

an order setting discovery and dispositive motion deadlines.

     5)    With respect to a Defendant who no longer works at the

address provided by Plaintiff, the entity for whom that Defendant

worked while at that address shall provide to the Clerk said

Defendant's current work address, or, if not known, said

                                Page 6 of 9 
 
Defendant's forwarding address. This information shall be used

only for effectuating service. Documentation of forwarding

addresses shall be retained only by the Clerk and shall not be

maintained in the public docket nor disclosed by the Clerk.

     6)    Defendants shall file an answer within 60 days of the

date the waiver is sent by the Clerk. A motion to dismiss is not an

answer. The answer should include all defenses appropriate under

the Federal Rules. The answer and subsequent pleadings shall be

to the issues and claims stated in this Opinion. In general, an

answer sets forth Defendants' positions. The Court does not rule

on the merits of those positions unless and until a motion is filed by

Defendants. Therefore, no response to the answer is necessary or

will be considered.

     7)    This District uses electronic filing, which means that,

after Defense counsel has filed an appearance, Defense counsel will

automatically receive electronic notice of any motion or other paper

filed by Plaintiff with the Clerk. Plaintiff does not need to mail to

Defense counsel copies of motions and other papers that Plaintiff

has filed with the Clerk. However, this does not apply to discovery

requests and responses. Discovery requests and responses are not

                                Page 7 of 9 
 
filed with the Clerk. Plaintiff must mail his discovery requests and

responses directly to Defendants' counsel. Discovery requests or

responses sent to the Clerk will be returned unfiled, unless they are

attached to and the subject of a motion to compel. Discovery does

not begin until Defense counsel has filed an appearance and the

Court has entered a scheduling order, which will explain the

discovery process in more detail.

     8)      Counsel for Defendants is hereby granted leave to depose

Plaintiff at his place of confinement. Counsel for Defendants shall

arrange the time for the deposition.

     9)      Plaintiff shall immediately notify the Court, in writing, of

any change in his mailing address and telephone number.

Plaintiff's failure to notify the Court of a change in mailing address

or phone number will result in dismissal of this lawsuit, with

prejudice.

     10)     If a Defendants fails to sign and return a waiver of service

to the clerk within 30 days after the waiver is sent, the Court will

take appropriate steps to effect formal service through the U.S.

Marshal's service on that Defendant and will require that Defendant



                                  Page 8 of 9 
 
to pay the full costs of formal service pursuant to Federal Rule of

Civil Procedure 4(d)(2).

     11)   Within 10 days of receiving from Defendants' counsel an

authorization to release medical records, Plaintiff is directed to sign

and return the authorization to Defendants' counsel.

     12)   The clerk is directed to terminate Defendants Flynn,

Dhabalt, Milhiser, Mosher, Sweat, Madonia, Costello, and

Harmon.

     13)   The clerk is directed to enter the standard order

granting Plaintiff's in forma pauperis petition and assessing an

initial partial filing fee, if not already done, and to attempt

service on Defendants Castles and Dowis pursuant to the

standard procedures.

     14)   The Clerk is directed to enter the standard qualified

protective order pursuant to the Health Insurance Portability

and Accountability Act.

ENTERED: 10/11/2018

FOR THE COURT:

                                    s/Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                               UNITED STATES DISTRICT JUDGE

                                Page 9 of 9 
 
